 Case 3:19-cv-01149-JPG Document 19-2 Filed 03/27/20 Page 1 of 2 Page ID #77
        Case: 20-1496   Document: 1-3     Filed: 03/26/2020  Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                              PLRA FEE NOTICE AND ORDER
 March 26, 2020

                                         JEFFREY L. RUCKEL,
                                         Plaintiff - Appellant

 No. 20-1496                             v.

                                         COLLINSVILLE, ILLINOIS, A Municipal Corporation, et al.,
                                         Defendants - Appellees

  Originating Case Information:

  District Court No: 3:19-cv-01149-JPG
 Southern District of Illinois
 District Judge J. Phil Gilbert
 Clerk/Agency Rep Margaret M. Robertie


Circuit Rule 3(b) empowers the clerk to dismiss an appeal if the docket fee is not paid within
fourteen (14) days of the docketing of the appeal. This appeal was docketed on March 26, 2020.
The District Court has indicated that as of March 26, 2020, the docket fee has not been paid.
Depending on your situation, you should:


 1.
         Pay the required $500.00 docketing fee PLUS the $5.00 notice of appeal filing fee to the
         District Court Clerk, if you have not already done so. The Court of Appeals cannot
         accept this fee. You should keep a copy of the receipt for your records.

 2.      File a motion to proceed on appeal in forma pauperis with the District Court, along
         with a certified copy of your prison trust account statement for the six (6) month
         period preceding the filing of the notice of appeal, if you have not already done so. An
         original and three (3) copies of that motion, with proof of service on your opponent, is
         required. This motion must be supported by a sworn affidavit in the form prescribed
         by Form 4 of the Appendix of Forms to the Federal Rules of Appellate Procedure (as amended
         12/01/2013), listing the assets and income of the appellant(s).
Case 3:19-cv-01149-JPG Document 19-2 Filed 03/27/20 Page 2 of 2 Page ID #78
       Case: 20-1496   Document: 1-3     Filed: 03/26/2020  Pages: 2



 3.   If the motion to proceed on appeal in forma pauperis is denied by the district court,
      you must either pay the required $500.00 docketing fee PLUS the $5.00 notice of appeal
      filing fee to the District Court Clerk, within fourteen (14) days after service of notice of
      the action to the district court, or within thirty (30) days of that date, renew your
      motion to proceed on appeal in forma pauperis with this court. If the motion is
      renewed in this court, it must comply with the terms of Fed. R. App. P. 24(a). In
      addition, you must provide this court with a brief memorandum explaining why you
      contend the district court's denial of leave to proceed on appeal in forma pauperis is
      erroneous. NOTE: The document should be titled "MEMORANDUM IN SUPPORT
      OF PLRA MOTION FOR LEAVE TO PROCEED ON APPEAL IN FORMA
      PAUPERIS" and must be filed within thirty (30) days of service of the order of the
      district court.

Further, this appeal is subject to the Prison Litigation Reform Act. Accordingly,
IT IS ORDERED that all other proceedings in this appeal are SUSPENDED pending the
assessment and payment of any necessary fees. See Newlin v. Helman, 123 F.3d 429, 434 (7th
Cir. 1997). The court will take no further action in this appeal until the fee status is resolved.

Neither party should tender any brief or motion that is not related to appellant's fee status on
appeal. Appellee is under no obligation either to file a brief or to respond to any such motion
filed by appellant. Any motion not related to appellant's fee status will be deemed denied
without further court action.


 form name: c7_PLRA_FeeNoticeSent_DC(form ID: 227)
